Citation Nr: 0929797	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased initial rating for the Veteran's 
service-connected lumbosacral strain, currently rated at 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel
INTRODUCTION

The Veteran reportedly had active duty service from June 2000 
to August 2000, from March 2003 to July 2003, and from August 
2005 to November 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2007, a 
statement of the case was issued in January 2008, and a 
substantive appeal was received in February 2008.  The 
Veteran testified at a Board hearing at the RO in February 
2009.  


FINDING OF FACT

The Veteran's lumbosacral strain is not manifested by forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial disability rating for a 
lumbosacral strain in excess of 20 percent have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated December 
2006 and May 2008 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in December 2006 prior to the initial unfavorable 
decision in May 2007.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in June 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez-Flores, however, was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  
Moreover, the Court has held that in a claim for an increased 
initial evaluation after the claim for service connection has 
been substantiated and allowed, as is the situation in this 
case, further notice is not required.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in December 2006, 
February 2007, and November 2007.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Although the claims file was not 
reviewed by the examiners, the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations.  The issue of an increased rating may be 
determined based upon the examination findings.  Therefore, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.



Analysis

Legal Criteria

The present appeal involves the Veteran's claim that the 
severity of his service-connected lumbosacral strain warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.

The Veteran's lumbosacral strain has been rated under 
Diagnostic Code 5237.  The General Rating Formula for 
Diseases and Injuries of the Spine provides for the 
disability ratings under Diagnostic Codes 5235 to 5243, 
unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, for diseases and injuries 
of the spine, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.



Under the General Rating Formula for Diseases and Injuries of 
the Spine, ratings are assigned as follows: 

A 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height;

A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; 

A 40 percent rating is assigned for forward flexion 
of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar 
spine; 

A 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; 

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a. 
 
Note (1) to the rating formula specifies that any 
associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an 
appropriate diagnostic code. 
 
Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion. 
 
Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted. 
 
Note (4): Round each range of motion measurement to 
the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking 
because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited 
to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis. 
 
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

In addition, VA regulations set forth in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 provide for consideration of a functional 
impairment due to pain on motion when evaluating the severity 
of a musculoskeletal disability.  A higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca, 8 Vet. App. at 206.  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40.

Factual Background

The Veteran was afforded a general VA medical examination in 
December 2006.  At that time, the Veteran complained of some 
pain in his back, which had been a problem on and off for 
several months.  Upon physical examination, the Veteran's 
spine was nontender and his ranges were normal.  The examiner 
also noted his gait as normal.  

In December 2006, the Veteran visited the emergency room due 
to severe back pain.  He was provided with pain medication 
and discharged.  In January 2007, the Veteran again went to 
the emergency room with severe low back pain.

The Veteran was afforded a VA examination in February 2007.  
At that time, the Veteran noted constant moderate pain in the 
lumbar spine at a level of 6 out of 10.  The Veteran noted 
that the pain radiated to his left leg.  He denied any 
incapacitating episodes requiring prescribed bedrest.  The 
Veteran was employed in construction.  He noted that he 
missed at least five days of work per month due to his back 
condition.  The Veteran also reported severe daily flare ups 
that last all day.  Upon examination, the Veteran's range of 
motion was flexion to 70 degrees with pain, extension to 30 
degrees with pain, bilateral flexion to 30 degrees with pain, 
and bilateral rotation to 40 degrees with pain.  The range of 
motion of the lumbar spine was not additionally limited 
following repetitive use.  Examination showed mild 
paravertebral muscle spasms and tenderness throughout.  His 
gait was normal.  X-rays of the lumbar spine were normal.  
The x-rays also revealed mild scoliosis of the thoracic 
spine.  The examiner diagnosed the Veteran with lumbosacral 
strain and scoliosis of the thoracic spine.  

In February 2007, the Veteran complained of lumbago.  Upon 
examination, the examiner noted no scoliosis and a normal 
gait.  The examiner diagnosed lumbago without localized 
findings on exam.  He recommended an MR of the lumbar spine.  

A March 2007 MRI showed a congenitally small central canal at 
the L3 and L4 levels.  Annular bulging minimally compresses 
the anterior surface of the thecal sac at the L1-L2 and L2-L3 
levels.  No other abnormalities were noted at the lumbar 
spine, the pelvis, and the lower thoracic spinal cord.  

The Veteran was afforded another VA examination in November 
2007.  At that time, the Veteran reported increasing pain, 
decreased mobility, and decreased range of motion.  He stated 
that his pain is constant and severe, rating it at 7 out of 
10.  The Veteran's pain radiated into his right leg.  He 
denied any incapacitating episodes requiring prescribed 
bedrest in the prior 12 months.  The Veteran noted that his 
activities of daily living were affected as well as his 
occupation as a full time student.  He reported flare ups of 
pain every day at a level of 10 out of 10 and last all day.  
He uses a back brace, but with poor response.  Upon 
examination, the Veteran's range of motion was flexion to 90 
degrees with pain, extension to 30 degrees with pain, lateral 
flexion to 20 degrees with pain, and bilateral rotation to 30 
degrees with pain.  The range of motion was not additionally 
limited following repetitive use.  The examination was 
positive for mild paravertebral muscle spasm in the lumbar 
spine.  The examiner noted tenderness throughout the thoracic 
and lumbar spine.  The examiner diagnosed the Veteran with 
thoracic spine scoliosis, chronic lumbosacral strain with 
spasm, and mild degenerative disc disease of the lumbar 
spine.



Analysis

To receive a rating in excess of 20 percent disabling, the 
Veteran must show forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  In December 2006, the Veteran's range 
of motion was reported as normal.  The Veteran's forward 
flexion was measured at 70 degrees in February 2007 and 90 
degrees in November 2007.  These measurements considered 
additional loss of motion due to pain.  No additional 
functional loss was reported.  The examination reports do 
document muscle spasm, but this symptom is expressly 
contemplated by the current 20 percent rating.  In view of 
the overall evidence, the Board finds that the Veteran's 
symptoms do not more nearly approximate a 40 percent rating 
at anytime during the period covered by this appeal; there is 
no basis for assigning staged ratings.  Fenderson.  

The Board also finds that the Veteran has not demonstrated 
any additional functional loss to warrant an increased 
evaluation based on 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Although the Veteran's range of motion is slightly limited 
due to pain, the Veteran's pain did not limit his range of 
motion significantly enough to meet the requirements for an 
increased rating.  In the absence of any accompanying 
clinical findings supporting functional loss, the Board finds 
that the currently assigned 20 percent rating adequately 
reflects the level of disability in the Veteran's lumbosacral 
strain, and there is no basis for a higher rating based on 
pain or loss of function.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board acknowledges the Veteran's 
February 2007 complaints of missing at least five days of 
work per month due to his back condition.  The November 2007 
examination report includes history furnished by the Veteran 
that his back disability had interfered with his ability to 
engage in construction; he reported that at that time he was 
a full-time student and that the back disability was 
resulting in pain and loss of concentration.  The Board 
recognizes that the low back disability certainly results in 
impairment.  However, the overall evidence does not show 
marked interference with employment beyond that considered in 
connection with assignment of the current 20 percent rating.  
The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  Hence, assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not warranted.

The Board does not doubt the Veteran's sincerity in advancing 
this appeal and the record certainly shows that he suffers 
low back pain and muscle spasms.  However, the evidence is 
against a finding that the regulatory criteria for a higher 
rating are met.  The Veteran may always file a claim for an 
increased rating should the service-connected low back 
disability increase in severity in the future. 


ORDER

Entitlement to an increased initial rating for the Veteran's 
service-connected lumbosacral strain, currently rated at 20 
percent disabling, is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


